DETAILED ACTION
This Office Action is in response to the filing of a preliminary amendment to the claims on 6/10/2019. As per the preliminary amendment, no claims were amended or added, and claims 19-44 and 46-63 were cancelled. Thus, claims 1-18 and 45 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The specification fails to comply with 37 CFR 1.71(f) where other parts of the application or other information may not be included, such as the shown title page of the specification, which details, among other things, the inventors, assignee, entity status, and contact information.
Appropriate correction is required.
Claim Objections
Claims 2-18 and 45 are objected to because of the following informalities:
Claims 2-18 each recite the language “A method as in claim” in line 1. However, the language is not entirely clear whether or not it is referring to the entirety of the previously disclosed method, or only a particular method step previously stated. Examiner suggests changing to read --The method as recited in claim-- or --The method according to claim-- in order to properly refer back to all of the previously recites method steps.
Claim 4 recites the language in situ in line 2. In order to improve clarity and readability of the application, Examiner suggests replacing the Latin with a clear English equivalent, such as --locally--
Claim 45 line 8 ends with the language “transfer tube.” which includes a period. As claims should be one sentence, Examiner suggests changing to read --transfer tube; and-- in order to both properly continue the claim, as well as properly denote the following limitation as the final limitation of the claim. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mirizzi et al. (US Pat. 11,020,269) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in 
Regarding claim 1, Mirizzi discloses a method for producing a series of frozen solid particle (FSP) boluses for delivery to a patient interface (see device of Figs. 11-12D), said method comprising: (a) providing a source of FSP (see FSP hopper 400 in Fig. 11); (b) transferring a metered bolus of FSP from the source into a delivery chamber (see chute 404 in Fig. 11 that transfers FSP from the hopper 400 to a measuring receptacle 406); (c) fluidizing the metered bolus of FSP (mixer 402 in Fig. 11 keeps the FSP fluidized, including when it interacts with bolt 412); (d) transferring the fluidized metered bolus of FSP to the patient interface (see Figs. 12A-12D where bolt 412 moves forward to transfer a metered bolus of FSP to line 426); and (e) repeating steps (b) through (d) to deliver a series of discrete FSP boluses into the patient interface (see Col. 14 lines 24-36 where the steps repeat when needed to provide additional FSP bolus).
Regarding claim 15, Mirizzi discloses the conditions are controlled to cause a strand flow to the patient interface (Col. 7 lines 33-43 where different bolus of FSP can be controlled to alter the delivery characteristics, and could create a strand flow of particles).

Regarding claim 17, Mirizzi discloses the conditions are controlled to cause a plug flow to the patient interface (Col. 7 lines 33-43 where different bolus of FSP can be controlled to alter the delivery characteristics, and could create a plug flow of particles).
Claims 1-5, 7-18 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. (US Pat. 6,306,119).
Regarding claim 1, Weber discloses a method for producing a series of frozen solid particle (FSP) boluses for delivery to a patient interface (see device of Figs. 1-2 where cooling means 22 produces frozen particles that are delivered to a patient interface (any sort of interface that interacts with a patient, such as shield 18 in Fig. 1), where the particles are metered out (see Col. 6 lines 3-6 and Col. 6 lines 15-22) where a metered amount of particles would create a discrete bolus of particles at a given time), said method comprising: (a) providing a source of FSP (holding tank 20 in Figs. 1-2); (b) transferring a metered bolus of FSP from the source into a delivery chamber (via hopper 24 in Fig. 2 to an opening 30); (c) fluidizing the metered bolus of FSP (see Col. 5 lines 63-67 and Col. 6 lines 1-3 where the particles are fluidized by being ground up and vibrated through a sieve, and further kept as a fluid by gas propelled by compressor 28 as seen in Col. 6 lines 7-22); (d) transferring the fluidized metered bolus of FSP to the patient interface (see Fig. 1 where delivery tube 14 acts with compressor 28 to deliver the particles to a patient interface of shield 18); and (e) repeating steps (b) through (d) to deliver a series of discrete FSP boluses into the patient interface (the system repeats the 
Regarding claim 2, Weber discloses providing the source of FSP comprises storing a volume of preformed FSP in a hopper (hopper 24 in Fig. 2).
Regarding claim 3, Weber discloses providing the source of FSP comprises comminuting an aggregate source of frozen material in FSP (Col. 5 lines 63-67).
Regarding claim 4, Weber discloses providing the source of FSP comprises freezing a liquid source material into FSP in situ (via cooling means 22 in Fig. 2).
Regarding claim 5, Weber discloses transferring the metered bolus of FSP into a delivery chamber comprises flowing the FSP from the source into the delivery chamber (see flow from holding tank 20 to hopper 24 through a sieve/ vibrator in Fig. 2) and metering with a valve (col. 6 lines 3-6).
Regarding claim 7, Weber discloses flowing the FSP from the source into the delivery chamber comprises at least one of gravity flow and differential pressurization of the source and delivery chamber (see Fig. 2 where gravity assists the motion of particles down from holding tank 20).
Regarding claim 8, Weber discloses flowing the FSP from the source into the delivery chamber comprises both gravity flow and differential pressurization of the source (see Fig. 2 where gravity assists the motion of particles down from holding tank 20, and compressor 28 creates a high pressure delivery system 26 (Col. 6 lines 7-15) which would create a negative pressure as it pushes frozen particles along the path, resulting in a pressure differential the draws more frozen particles into the opening 30).

Regarding claim 10, Weber discloses fluidizing the metered bolus of FSP comprises fluidizing within at least one of the delivery chamber, the transfer tube, and the patient interface (compressor 28 in Fig. 2 provides high pressure to the delivery tube 14, maintaining fluidization of the particles (see Col. 6 lines 7-15)).
Regarding claim 11, Weber discloses fluidizing the metered bolus of FSP comprises fluidizing within each of the delivery chamber, the transfer tube, and the patient interface (compressor 28 in Fig. 2 provides high pressure to the delivery tube 14, maintaining fluidization of the particles around opening 30, through the entirety of delivery tube 14, and creating a particle spray that is fluidized to interact with shield 18 (see Col. 6 lines 7-15)).
Regarding claim 12, Weber discloses the delivery chamber and the transfer tube are integrated into a single unit (see Fig. 2 where opening 30 and delivery tube 14 are integrally formed).
Regarding claim 13, Weber discloses controlling the conditions of fluidizing the metered bolus of FSP and of transferring the fluidized metered bolus of FSP to the patient interface in order to control a density of the FSP delivered to the patient interface (see Col. 6 lines 3-6 and Col. 6 lines 18-22 where the amount, flow, rate, and velocity can be controlled which all impact a density of delivered particles).
Regarding claim 14, Weber discloses the conditions are controlled by a controller (see Col. 6 lines 18-22 where a plurality of sensor control the conditions, and it is inherent that in 
Regarding claim 15, Weber discloses the conditions are controlled to cause a strand flow to the patient interface (Col. 6 lines 18-22 where the conditions such as temperature, velocity, flow, and delivery rate are controlled in the system, which in tandem with the tapering at nozzle 10, controls the flow characteristics and density of the particles such that a strand flow can be created if desired, and Weber further desired varying the characteristics of the delivered particles to perform different therapeutic functions (Col. 7 lines 1-10), so one of ordinary skill in the art would find it obvious to change flow parameters to meet different therapeutic needs).
Regarding claim 16, Weber discloses the conditions are controlled to cause a dune flow to the patient interface (Col. 6 lines 18-22 where the conditions such as temperature, velocity, flow, and delivery rate are controlled in the system, which in tandem with the tapering at nozzle 10, controls the flow characteristics and density of the particles such that a dune flow can be created if desired, and Weber further desired varying the characteristics of the delivered particles to perform different therapeutic functions (Col. 7 lines 1-10), so one of ordinary skill in the art would find it obvious to change flow parameters to meet different therapeutic needs).
Regarding claim 17, Weber discloses the conditions are controlled to cause a plug flow to the patient interface (Col. 6 lines 18-22 where the conditions such as temperature, velocity, flow, and delivery rate are controlled in the system, which in tandem with the tapering at nozzle 10, controls the flow characteristics and density of the particles such that a plug flow can be created if desired, and Weber further desired varying the characteristics of the delivered 
Regarding claim 18, Weber discloses the transfer tube is tapered in the direction from the delivery chamber toward the patient interface in order to densify the FSP as they flow to the patient interface (see the tapered end of nozzle 10 in Fig. 2, which decreases the cross section of the flow, and thus increases density).
Regarding claim 45, Weber discloses a system for producing a fluidized metered bolus of frozen solid particle (FSP) (system in Fig. 2, caused by cooling means 22), said system comprising: a source of FSP (holding tank 20 in Fig. 2); a delivery chamber configured to receive a metered bolus of FSP from the source (opening 30 in Fig. 2, receiving particles from hopper 24 and holding tank 20); a transfer tube having an inlet end configured to receive the metered bolus of FSP from the delivery chamber and an outlet end (section of delivery tube 14 below opening 30 and near compressor 28, such that an inlet connects to opening 30 and an outlet leads towards nozzle 10, and where a sieve/ vibrator in conjunction with a valve (Col. 5 lines 63-67 and Col. 6 lines 1-6) provides a metered amount of particles, which would thus from a discrete bolus at a given time); and a fluidizer operatively coupled to the delivery chamber and/or the transfer tube and to transfer the fluidized metered bolus of FSP through the transfer tube (compressor 28 in Fig. 2, which applies air to fluidize the particles; see Col. 6 lines 7-22), wherein the outlet end of the transfer tube is configured to be coupled to a patient interface (see nozzle 10 in Fig. 1 which interfaces with shield 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weber as applied to claim 5 above, and further in view of Stratford et al. (US Pat. 5,203,794).
Regarding claim 6, Weber discloses a valve and a delivery chamber.
Weber lacks a detailed description of the valve is integrated with the delivery chamber. It is noted that the valve of Weber must be between the hopper 24 and delivery system 26, and as such is somehow integrated with the delivery chamber at opening 30.
However, Stratford teaches a similar device for creating and delivering a frozen particle contained in a hopper, where a valve between the hopper and the delivery chamber is integrally attached to the delivery chamber (see hopper valve 17 connecting hopper 12 and hopper passage 18, such that the valve is integrally formed with the hopper passage 18 that receives the particles)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of Weber to be integrated with the delivery chamber as taught by Stratford, as it would be a simple matter of design choice for one of ordinary skill in the art to place the valve integral with the delivery chamber, as it would yield the predictable result of metering particles for the delivery chamber. Further, one of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dunn et al. (US Pat. 3,987,211) and Rozenshpeer (US Pub. 2004/0092920) are cited to show different frozen particle producing and delivering devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785